Consolidated Financial Statements of CGI GROUP INC. For the three and nine months ended June 30, 2008 and 2007 (unaudited) CGI GROUP INC. Consolidated Statements of Earnings For the three and nine months ended June 30 (in thousands of Canadian dollars, except share data) (unaudited) Three months ended June 30 Nine months ended June 30 2008 2007 2008 2007 $ Revenue 950,468 914,023 2,776,665 2,730,243 Operating expenses Costs of services, selling and administrative 798,883 770,911 2,330,437 2,303,514 Amortization (Note 8) 40,626 39,275 121,396 122,269 Restructuring costs related to specific items - - - 23,010 Interest on long-term debt 6,419 9,375 20,912 33,488 Other income (3,187) (2,314) (7,338) (6,701) Interest charges 1,427 422 4,423 1,026 Non-controlling interest, net of income taxes 300 53 639 53 844,468 817,722 2,470,469 2,476,659 Earnings from continuing operations before incometaxes 106,000 96,301 306,196 253,584 Income taxes 24,325 32,334 83,467 83,970 Net earnings from continuing operations 81,675 63,967 222,729 169,614 (Loss) earnings from discontinued operations, net ofincome taxes (Note 7) (3,778) 466 (3,459) 1,211 Net earnings 77,897 64,433 219,270 170,825 Basic earnings per share from continuingoperations (Note 5c) 0.26 0.20 0.69 0.52 Diluted earnings per share from continuingoperations (Note 5c) 0.25 0.19 0.68 0.51 Basic and diluted earnings per share fromdiscontinued operations (0.01) 0.00 (0.01) 0.00 Basic earnings per share 0.25 0.20 0.68 0.52 Diluted earnings per share 0.24 0.19 0.67 0.51 Page 2 of 19 CGI GROUP INC. Consolidated Statements of Comprehensive Income (Loss) For the three and nine months ended June 30 (in thousands of Canadian dollars) (unaudited) Three months ended June 30 Nine months ended June 30 2008 2007 2008 2007 $ Net earnings 77,897 64,433 219,270 170,825 Other comprehensive (loss) income Net unrealized (losses) gains on translating financialstatements of self-sustaining foreignoperations (12,063 ) (103,906 ) 42,030 (45,557 ) Net unrealized gains (losses) on translating long-term debt designated as a hedge of netinvestmentin self-sustaining foreign operations - 17,184 (538 ) 9,965 Net unrealized losses on cash flow hedges (2,163 ) - (1,761 ) - Other comprehensive (loss) income before income taxes (14,226 ) (86,722 ) 39,731 (35,592 ) Income tax recovery (expense) on other comprehensive(loss) income 455 (558 ) (35 ) (97 ) Other comprehensive (loss) income (13,771 ) (87,280 ) 39,696 (35,689 ) Comprehensive income (loss) 64,126 (22,847 ) 258,966 135,136 Consolidated Statements of Retained Earnings For the three and nine months ended June 30 (in thousands of Canadian dollars) (unaudited) Three months ended June 30 Nine months ended June 30 2008 2007 2008 2007 $ Retained earnings, beginning of period 845,783 668,389 752,847 587,201 Net earnings 77,897 64,433 219,270 170,825 Excess of purchase price over carrying value of Class A subordinate shares acquired (Note 5a) (56,369 ) (8,608 ) (104,806 ) (33,812 ) Retained earnings, end of period 867,311 724,214 867,311 724,214 Page 3 of 19 CGI GROUP INC. Consolidated Balance Sheets (in thousands of Canadian dollars)(unaudited) As at June 30, 2008 $ As at September 30, 2007 $ Assets Current assets Cash and cash equivalents (Note 2) 67,632 88,879 Accounts receivable 438,655 466,042 Work in progress 247,766 176,417 Prepaid expenses and other current assets 73,353 67,625 Income taxes 6,313 4,849 Future income taxes 29,582 30,434 Assets of businesses held for sale (Note 7) 49,967 54,451 913,268 888,697 Capital assets 166,118 142,405 Contract costs 172,781 192,722 Finite-life intangibles and other long-term assets (Note 3) 422,466 445,824 Future income taxes 8,813 4,673 Goodwill 1,665,683 1,646,109 Total assets before funds held for clients 3,349,129 3,320,430 Funds held for clients 310,208 155,378 3,659,337 3,475,808 Liabilities Current liabilities Accounts payable and accrued liabilities 341,662 331,123 Accrued compensation 147,122 130,830 Deferred revenue 138,821 150,211 Income taxes 78,366 108,272 Future income taxes 18,829 21,825 Current portion of long-term debt 98,469 9,815 Liabilities of businesses held for sale (Note 7) 9,426 12,095 832,695 764,171 Future income taxes 186,783 202,718 Long-term debt 339,040 463,376 Accrued integration charges and other long-term liabilities 64,490 71,897 Total liabilities before clients’ funds obligations 1,423,008 1,502,162 Clients’ funds obligations 310,208 155,378 1,733,216 1,657,540 Shareholders’ equity Retained earnings 867,311 752,847 Accumulated other comprehensive loss (Note 9) (346,377 ) (386,073 ) 520,934 366,774 Capital stock (Note 5) 1,326,525 1,369,029 Contributed surplus (Note 5a and 5b) 78,662 82,465 1,926,121 1,818,268 3,659,337 3,475,808 Page 4 of 19 CGI GROUP INC. Consolidated Statements of Cash Flows For the three and nine months ended June 30 (tabular amounts only are in thousands of Canadian dollars) (unaudited) Three months ended June 30 Nine months ended June 30 2008 2007 2008 2007 $ Operating activities Net earnings from continuing operations 81,675 63,967 222,729 169,614 Adjustments for: Amortization (Note 8) 46,053 44,409 138,831 140,009 Future income taxes (2,882 ) 19,884 (26,243 ) 18,762 Foreign exchange loss 1,107 11 1,586 1,722 Stock-based compensation (Note 5b) 1,394 3,732 4,296 11,069 Non-controlling interest, net of income taxes 300 53 639 53 Net change in non-cash working capital items (21,335 ) 2,715 (69,049 ) 84,781 Cash provided by continuing operating activities 106,312 134,771 272,789 426,010 Investing activities Business acquisitions (net of cash acquired) - (11,750 ) - (11,880 ) Purchase of capital assets (16,003 ) (17,695 ) (45,455 ) (33,734 ) Proceeds from disposal of capital assets - - - 277 Additions to contract costs (1,490 ) (7,563 ) (9,661 ) (17,140 ) Reimbursement of contract costs upon termination of a contract - - - 2,143 Additions to finite-life intangibles and other long-term assets (10,285 ) (15,743 ) (36,114 ) (55,221 ) Decrease in other long-term assets 101 302 1,309 640 Cash used in continuing investing activities (27,677 ) (52,449 ) (89,921 ) (114,915 ) Financing activities Increase in credit facilities 29,995 475 75,057 30,008 Repayment of credit facilities (39,895 ) (69,666 ) (124,463 ) (323,648 ) Repayment of long-term debt (3,376 ) (1,661 ) (7,601 ) (5,817 ) Repurchase of Class A subordinate shares (net of share repurchase costs) (Note 5a) (95,086 ) (15,202 ) (178,469 ) (70,442 ) Issuance of shares (net of share issue costs) 14,402 13,477 26,703 35,574 Cash used in continuing financing activities (93,960 ) (72,577 ) (208,773 ) (334,325 ) Effect of foreign exchange rate changes on cash and cash equivalents from continuing operations 484 (4,976 ) 6,302 2,269 Net (decrease)increase in cash and cash equivalents of continuing operations (14,841 ) 4,769 (19,603 ) (20,961 ) Net increase (decrease) in cash and cash equivalents of discontinued operations (Note 7) 471 (1,895 ) (1,644 ) 1,930 Cash and cash equivalents, beginning of period 82,002 93,824 88,879 115,729 Cash and cash equivalents, end of period (Note 2) 67,632 96,698 67,632 96,698 Interest paid 3,498 4,905 15,205 27,744 Income taxes paid 30,989 6,300 115,212 30,226 Non-cash transactions During the three and nine months ended June 30, 2008, capital assets and other long-term assets were acquired at an aggregate cost of $3,387,000 and $22,157,000, respectively, which was financed by long-term debt. Additionally, during the three and nine months ended June 30, 2008, accounts payable and accrued liabilities and long-term debt decreased by an aggregate amount of nil and $6,029,000, respectively, with a corresponding decrease to goodwill. Page 5 of 19 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 1. Summary of significant accounting policies The interim consolidated financial statements for the three and nine months ended June 30, 2008 and 2007 are unaudited and include all adjustments that management of CGI Group Inc. (the “Company”) considers necessary for a fair presentation of the financial position, results of operations and cash flows. The disclosures provided for these interim periods do not conform in all respects to the requirements of Canadian generally accepted accounting principles (“GAAP”) for the annual consolidated financial statements; therefore, the interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements of the Company for the year ended September 30, 2007. These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the annual consolidated financial statements for the year ended September 30, 2007, except for new accounting policies that have been adopted effective October1, 2007. Certain comparative figures have been reclassified to conform to the current period’s presentation, including the impact of discontinued operations (Note Change in accounting policies The Canadian Institute of Chartered Accountants (“CICA”) issued the following new Handbook Sections, which were effective for interim periods beginning on or after October1, 2007: a) Section 3862, “Financial Instruments – Disclosures”, describes the required disclosure for the assessment of the significance of financial instruments for an entity’s financial position and performance and of the nature and extent of risks arising from financial instruments to which the entity is exposed and how the entity manages those risks. This section and Section 3863, “Financial Instruments – Presentation” replaced Section 3861, “Financial Instruments – Disclosure and Presentation”. b) Section 3863, “Financial Instruments – Presentation”, establishes standards for presentation of financial instruments and non-financial derivatives. c) Section 1535, “Capital Disclosures”, establishes standards for disclosing information about an entity’s capital and how it is managed. It describes the disclosure requirements of the entity’s objectives, policies and processes for managing capital, the quantitative data relating to what the entity regards as capital, whether the entity has complied with capital requirements, and, if it has not complied, the consequences of such non-compliance. The additional disclosures required as a result of the adoption of these standards were included in the notes to the consolidated financial statements for the quarter ended March 31, 2008. Page 6 of 19 CGI GROUP INC. Notes to the Consolidated Financial Statements For the three and nine months ended June 30, 2008 and 2007 (tabular amounts only are in thousands of Canadian dollars, except share data)(unaudited) 1.Summary of significant accounting policies (continued) Future accounting changes In February 2008, the Canadian Accounting Standards Board confirmed that the use of International Financial Reporting Standards (“IFRS”) would be required for Canadian publicly accountable enterprises for years beginning on or after January 1, 2011. The Company is currently evaluating the impact of adopting IFRS on the consolidated financial statements. In February 2008, the CICA issued Section 3064, “Goodwill and Intangible Assets” effective for interim periods beginning on or after October 1, 2008. Section 3064, which replaces Section 3062, “Goodwill and Other Intangible Assets”, and Section 3450, “Research and Development Costs”, establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets. The provisions relating to the definition and initial recognition of intangible assets, including internally generated intangible assets, are equivalent to the corresponding provisions of IFRS. Section 1000 “Financial Statement Concepts”, was also amended to provide consistency with this new standard. The Company is currently evaluating the impact of the adoption of this new section on the consolidated financial statements. The CICA has amended Section 1400, “General Standards of Financial Statement Presentation”,which is effective for interim periods beginning on or after October 1, 2008, to include requirements to assess and disclose the Company’s ability to continue as a going concern. The adoption of this new section will not have an impact on the consolidated financial statements. 2.
